Citation Nr: 0021721	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  99-10 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Propriety of rating evaluations assigned to service-
connected bilateral pes planus, to include whether an 
evaluation in excess of 10 percent is warranted for the 
period September 18, 1996, to January 5, 1998.

2.  Entitlement to an effective date prior to January 6, 
1998, for the assignment of a 60 percent evaluation for 
service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from November 1978 to December 
1981.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).

In connection with his appeal the veteran testified at a 
videoconference hearing in December 1999, and accepted such 
hearing in lieu of an in-person Travel Board hearing.  See 
20.700(e) (1999).  A transcript of the hearing is associated 
with the claims file.


REMAND

In a decision dated in January 1997, the RO denied service 
connection for back strain.  In VA Form 9, received in July 
1997, the veteran stated that his back problems were directly 
related to his foot problems and offered other argument as to 
why service connection for his back problems was warranted.  
Such statement is sufficient to be considered a timely 
expression of disagreement with the RO's January 1997 denial 
of service connection for a back disorder.  See 
38 C.F.R. §§ 20.200, 20.201, 20.302 (1999).  However, the RO 
has not issued a statement of the case in response to the 
veteran's notice of disagreement.

When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue a statement of the case is a procedural defect.  
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398, 408-410 (1995).  Pursuant to the provisions 
of 38 C.F.R. § 19.9(a) (amended effective Oct. 8, 1997), 
"[i]f further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision," the Board is required to remand the 
case to the agency of original jurisdiction for the necessary 
action.  Thus, the Board must remand the veteran's back claim 
to the RO for preparation of a statement of the case.  See 
VAOPGCPREC 16-92 (July 24, 1992).

The Board next notes that in the January 1997 rating decision 
the RO established service connection for bilateral pes 
planus and assigned a 10 percent evaluation pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5276 (1999), effective 
September 18, 1996, the date of receipt of the veteran's 
service connection claim.  See 38 C.F.R. § 3.400 (1999).  The 
veteran timely perfected an appeal to the initial 10 percent 
rating assignment.  See 38 C.F.R. §§ 20.200, 20.302 (1999).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Fenderson at 126-
28.  In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 (West 1991) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.  It does not appear 
that the RO considered the propriety of staged ratings in 
this case and, in fact, the RO has not continued the 
veteran's appeal on the rating matter.  

By way of history, the Board continues to note that the 
claims file contains a facsimile copy of a letter from the 
veteran's podiatrist, T.F., D.P.M., dated January 6, 1998.  
In that letter Dr. T.F. indicates that the veteran would not 
be able to perform his regular work duties until the 
following fall and that surgical correction of his foot 
problems was scheduled for June 1998.  Dr. T.F. states that 
the veteran is not allowed to stand or walk for prolonged 
periods of time.  However, there may be pertinent outstanding 
medical records of this doctor that have not yet been 
associated with the veteran's claims file.  

In a rating decision dated in February 1998, the RO assigned 
a 60 percent evaluation to the veteran's service-connected 
bilateral pes planus, effective January 6, 1998, the date of 
Dr. T.F.'s letter.  At that time the RO also awarded the 
veteran a total disability evaluation based on individual 
unemployability due to service-connected disability (TDIU), 
also effective January 6, 1998.  Here the Board notes that 
except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C. 
5110(a); 38 C.F.R. § 3.400.  The veteran has since perfected 
an appeal with respect to the effective date assigned to the 
grant of a 60 percent evaluation for bilateral pes planus.

As this case falls within the situation contemplated by 
Fenderson, supra, the question of entitlement to an earlier 
effective date for assignment of a 60 percent evaluation for 
bilateral pes planus involves consideration of the same 
evidence and factual determinations as the staged rating 
question, also on appeal.  However, for the reasons that 
follow, the Board defers adjudication of such questions 
pending clarification and required procedural action from the 
RO.

First, the Board recognizes that the schedule provides for a 
maximum 50 percent evaluation for bilateral pes planus.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5276.  The RO, in its 
February 1998 rating decision does not cite referral to the 
Director, Compensation and Pension Service, for extra-
schedular consideration under 38 C.F.R. § 3.321(b)(1) (1999) 
to explain the 60 percent rating assignment.  Rather, the RO 
relies on 38 C.F.R. § 4.71a, Diagnostic Code 5002 (1999), a 
diagnostic code pertaining to rheumatoid arthritis.  That 
code provides for assignment of a 60 percent evaluation where 
rheumatoid arthritis is shown as an active process productive 
of weight loss, anemia, severe health impairment and either 
severely incapacitating exacerbations occurring four or more 
times a year, or a lesser number over prolonged periods.  The 
RO noted that a 50 percent evaluation was the maximum 
available under the schedule for a bilateral foot disorder 
but stated that such was not sufficient to establish basic 
TDIU eligibility.  The RO set out that "[t]herefore, the 
elevation to 60 percent was accomplished under the criteria 
for rheumatoid arthritis.  It is IMPORTANT TO NOTE that the 
veteran is NOT SERVICE CONNECTED FOR RHEUMATOID ARTHRITIS.  
This was used simply as a code of convenience to achieve 60 
percent, the minimum elevation required for 
unemployability."

In fact, regulations do provide that total disability ratings 
for compensation may be assigned, where the schedular rating 
is less than total, when the veteran is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that if there is 
only one such disability, such disability shall be ratable as 
60 percent or more and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) 
(1999).  However, it is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  
38 C.F.R. § 4.16(b); Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  To ensure proper consideration of the subjective 
factors in unemployability claims, the provisions of 
38 C.F.R. § 4.16(b) thus allow for extraschedular 
consideration of cases in which veterans who are unemployable 
due to service-connected disabilities but who do not meet the 
percentage standards set forth in 38 C.F.R. § 4.16(a).  
Specifically, the regulation provides that the RO should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
38 C.F.R. § 4.16(a).  The RO did not elect to do so in this 
case.  The Board also here points out, parenthetically, that 
letters from Dr. T.F. in the claims file indicate only that 
the veteran was temporarily unable to perform his duties in 
construction and as a traffic flagger due to his foot surgery 
and that in a letter dated in May 1998, Dr. T.F. indicated 
only that the veteran may need to be retrained to a light or 
sedentary job.  

To the extent that the veteran has been in receipt of total 
benefits, either pursuant to 38 C.F.R. § 4.16 or 38 C.F.R. 
§ 4.30, while assigned a 60 percent evaluation for his feet, 
that assigned percentage is immaterial for payment purposes.  
However, for the purpose of considering the propriety of 
staged ratings and/or an earlier effective date for the 60 
percent evaluation, the Board must determine whether the 
facts show the veteran to have met the 60 percent diagnostic 
criteria at an earlier date.  The Court has held that in 
determining the proper rating to be assigned for a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  In this case, the veteran does not have rheumatoid 
arthritis and it is unclear why Diagnostic Code 5002 would be 
the proper diagnostic code to evaluate his disability.  
Therefore, the Board seeks clarification from the RO before 
deciding whether the effective date of such rating should be 
earlier than January 6, 1998.  

The Board finally notes that a rating decision dated in April 
1999, reflects the RO's assignment of a temporary total 
(100%) rating for bilateral pes planus, assigned pursuant to 
38 C.F.R. § 4.30 (1999) for the period July 16, 1998 to 
November 1, 1998, to reflect the veteran's foot surgery and 
convalescence therefrom.  Thereafter the RO did not revert to 
the previously assigned 60 percent evaluation.  Rather, the 
RO assigned separate evaluations, all effective 
November 1, 1998, as follows:  bilateral pes planus with 
Achilles tendonitis, 50 percent disabling; arthritis of the 
toes on the right foot, status/post decompressional 
osteotomy, first metatarsal head and hallux interphalangeal 
joint sesamoidectomy, 10 percent disabling; and arthritis of 
the toes on the left foot, 10 percent disabling.  The rating 
decision acknowledges that the above were all previously 
assigned one rating under Diagnostic Code 5276-5002.  The RO 
also service-connected the veteran's post-operative scar on 
the right Achilles tendon and assigned a 10 percent 
evaluation effective November 1, 1998.

The veteran has not specifically addressed his currently 
assigned evaluations.  Nor does the claims file reflect 
issuance of a supplemental statement of the case setting out 
RO consideration of the veteran's rating issue based on all 
the evidence of record and Fenderson, supra.  The veteran has 
clearly continued to stress his disagreement with the initial 
10 percent evaluation and the rating matter remains before 
the Board.  However, based on the history as set out above, 
the veteran may be prejudiced if the Board proceeds to 
adjudicate the question of staged ratings and/or entitlement 
to an earlier effective date in this case.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Accordingly, the case must be returned to the RO for the 
following:

1.  The RO must issue a statement of the 
case, containing all applicable laws and 
regulations, on the issue of entitlement 
to service connection for a back 
disorder, to include consideration of 
38 C.F.R. § 3.310(a) (1999) and Allen v. 
Brown, 7 Vet. App. 439 (1995), as well as 
all potentially applicable laws and 
regulations.  The veteran should be 
advised of the time period in which to 
perfect his appeal.

2.  The veteran is advised that he has 
the right to submit additional evidence 
and argument on the matters the Board has 
remanded to the RO, to include any 
additional records of treatment or 
evaluation by Dr. T.F.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The 
veteran should be provided with release 
forms, and if the veteran provides 
written release, the RO should assist him 
in obtaining all pertinent outstanding 
medical records for association with the 
claims file.

3.  The RO should review the entire 
evidentiary record and determine the 
rating(s) appropriate to the veteran's 
bilateral foot disability for the entire 
period September 18, 1996, to date, 
consistent with the competent medical 
evidence, all applicable laws and 
regulations including 38 C.F.R. §§ 3.321, 
4.14 (1999) and the Court's decisions in 
Fenderson, supra; and Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

4.  After the above has been completed 
the RO should prepare a supplemental 
statement of the case on the matter of 
the ratings assigned to the veteran's 
bilateral foot disability throughout the 
appeal period, to include discussion of 
any staged ratings and the effective 
dates of such.  The RO should 
specifically provide notice to the 
veteran of any required revisions to his 
historical rating assignments and the 
reasons therefor.  The veteran and his 
representative should be given the 
opportunity to respond thereto.  Only 
those issues that have been perfected on 
appeal should be certified to the Board.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


